{¶ 29} Although I concur with the reasoning of the majority on the issue of timeliness, I would not have reached that issue. Chase's motion or relief from judgment raises no issues that could not have been raised on appeal. "A Civ. R. 60(B) motion for relief from judgment cannot be used as a substitute for a timely appeal or as a means to extend the time for perfecting an appeal from the original judgment." Key v.Mitchell (1998), 81 Ohio St. 3d 89, 90-91, 689 N.E.2d 548. See also State ex rel. McKinney v. Defiance Cty. Court ofCommon Pleas, 120 Ohio St. 3d 277, 2008-Ohio-6107,898 N.E.2d 47. Therefore, I would sustain the assignment of error, but on different grounds. *Page 10